UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1918



KEITH K. SPENCE,

                                               Plaintiff - Appellant,

          versus


PAUL FRAIM, Mayor of the City of Norfolk;
JAMES B. OLIVER, City Manager of Norfolk, Vir-
ginia; HERBERT COLLINS, SR., Norfolk City
Council; SHERMAN C. EDMONDSON, Director, Code
Enforcement of the City of Norfolk; RON FILER,
Code Enforcement, City of Norfolk,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-97-1136-2)


Submitted:   August 27, 1998             Decided:   September 11, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith K. Spence, Appellant Pro Se. Harold Phillip Juren, Deputy
City Attorney, Norfolk, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Keith Spence appeals from the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint and

denying his motion for reconsideration. We have reviewed the record

and the district court’s opinions and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Spence

v. Fraim, No. CA-97-1136-2 (E.D. Va. Mar. 5 and May 19, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2